Citation Nr: 1452457	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to July 25, 2014, and a rating in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1960 to June 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the noncompensable evaluation in effect for the Veteran's service-connected bilateral hearing loss.  When this case was previously before the Board in April 2011, it was remanded for additional development of the record.  By rating action dated September 2014, the RO increased the evaluation for bilateral hearing loss to 20 percent, effective July 25, 2014.  As the Veteran has not expressed satisfaction with that increase, the matter remains on appeal.  See AB v Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 (West 2002) for residuals of an abdominal aortic aneurysm due to treatment at a VA facility from February to April 2014 has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to July 25, 2014, the Veteran had Level III hearing in each ear.

2.  From July 25, 2014, the Veteran has Level IV hearing in the right ear, and Level VI hearing in the left ear.


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss prior to July 25, 2014, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Code 6100 (2014).

2.  A rating in excess of 20 percent for bilateral hearing loss from July 25, 2014 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated September 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The notification sent to the Veteran was adequate, and further, it has not been alleged otherwise by the Veteran or his representative.

Pertinent private medical records and VA medical records have been secured.  The Veteran has been afforded VA examinations.  The Board's review of the examination reports of record reveals that there are adequate.  

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  In addition, VA has substantially complied with the Board's prior remand directives.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A VA audiometric examination was conducted in October 2008.  The hearing threshold levels in decibels in the right ear were 15, 35, 90 and 105, at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels were 15, 35, 90 and 100.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 84 percent in the left ear.  The diagnosis was profound bilateral sensorineural hearing loss.  The examiner commented that the profound nature of the Veteran's hearing loss would make it extremely difficult to hear under any circumstances.  

The Veteran underwent audiometric testing at a private facility in December 2009.  Audiometry revealed that the puretone thresholds, in decibels, were 50, 70, 90 and 105, at 1,000, 2,000, 3,000 and 4,000 Hertz in the right ear.  At corresponding frequencies in the left ear, puretone thresholds were 50, 75, 90 and 105.  The examiner commented that hearing such as the Veteran had can render a person unemployable.  He advised the Veteran to avoid working in any environment that has noise.  He added that the degree of hearing loss posed a significant safety risk in any job setting involving transportation, driving, or being around heavy or moving equipment.  

On VA audiometric examination in January 2010, it was noted the Veteran wore hearing aids.  An audiometric test revealed the hearing threshold levels in decibels in the right ear were 25, 35, 85 and 100, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels were 10, 40, 85 and 100.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 86 percent in the left ear.  The diagnosis was mild to profound sensorineural hearing loss bilaterally.  It was noted the Veteran was not employed, and that his hearing loss had no effects on his usual daily activities

The Veteran was most recently afforded a VA audiometry examination on July 25, 2014.  An audiometric test revealed the hearing threshold levels in decibels in the right ear were 10, 40, 80 and 95, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels were 10, 45, 80 and 95.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 60 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner indicated the Veteran's hearing loss impacted him under the ordinary conditions of daily life, including the ability to work.  

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under those criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The initial question is whether a compensable rating is warranted prior to July 25, 2014.  Applying 38 C.F.R. § 4.85 Table VI to the findings on the October 2008 and January 2010 VA audiometric examinations establishes that the Veteran had Level III hearing acuity in each ear.  Such findings warrant a noncompensable rating under Table VII, Code 6100.  The Board finds the examinations to have been adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiners specifically commented on the functional impairment that results from the hearing loss shown (difficulty hearing, which is encompassed by the rating currently assigned).  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board notes that the findings recorded on the private audiometric test conducted in December 2009 seem to indicate the Veteran's hearing loss had increased in severity.  While the report indicates the Maryland CNC test was administered as required, see 38 C.F.R. § 4.85, it is not apparent, however, that the VA protocol for conducting VA examinations was followed.  Thus, the examination results may not be considered by VA in evaluating the Veteran's hearing loss.  It is also noted that the findings are inconsistent with the October 2008 VA examination, as well as the VA examination conducted just one month after the private examination.  Under the circumstances, the Board concludes that the results of the December 2009 private audiometric examination are not probative.

As noted above, the RO assigned a 20 percent evaluation for the Veteran's bilateral hearing loss on the basis of the findings of the VA audiometric examination conducted on July 25, 2014.  That examination shows the Veteran had level IV hearing in the right ear, and Level VI hearing in the left ear.  These findings correspond to the 20 percent rating that was assigned.  

The Board notes the Veteran's allegations regarding the increasing severity of his hearing loss.  While he is competent to observe he has difficulty hearing, and that he wears hearing aids, he is not competent to establish the level of his hearing loss.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but notes that all findings and impairment associated with the Veteran's hearing loss are encompassed by the schedular criteria for the ratings that have been assigned.  The Veteran has not alleged any impairment of function that is not reflected in the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran is not employed.  While the 20 percent rating now assigned for his bilateral hearing loss suggests some occupational impairment, there is no indication in the evidence of record that by virtue of his service-connected bilateral hearing loss the Veteran is rendered incapable of gainful employment.  The Board acknowledges that the private audiologist commented in December 2009 that the Veteran's hearing loss could render him unemployable.  The examiner went on to say certain occupations would constitute a safety risk, and that the Veteran's hearing loss would impair his employability in most settings.  He did not, however, state that the Veteran was precluded from all forms of gainful employment.  Therefore, the matter of entitlement to a total rating based on individual unemployability is not raised by the record in the context of this claim (nor has it been explicitly raised).


ORDER

A compensable rating for bilateral hearing loss prior to July 25, 2014 is denied.

A rating in excess of 20 percent for bilateral hearing loss from July 25, 2014, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


